Title: Burwell Bassett to Thomas Jefferson, 20 July 1811
From: Bassett, Burwell
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                      
                     July 20th 1811.
          Your letter of the 17th ult has been received and the answering of it thus long delaid. to procure the desired information—. I have this day seen Mr Ratcliffe the person named in the letter of Monsr Beauvois. He is a man I have long been acquainted with, and I know him to be deserving of confidence. 
			 He states that he was sent for to write Mr Piernetz will and that at the time be 
                  he began to write the will there were many of the neighbours in the store but that before he could finish it they had all gone home that Piernetz then in his perfect senses approved the will and as there were no persons to witness it he said to Mr Ratcliffe that if he would ride down in the morning that he Piernetz would send for some of his neighbours and get the will witnessed but the next morning was too late and the paper not signed.
			 
		  
		  The court of new Kent admited the paper to record as a noncupative will and Lacy has petitioned the Legislature and a law has passed at the last session, in what form I can not say most probable only relinquishing the title 
                     right of the commonwealth. This is the substance of Mr Ratcliffe,s information. 
		  I am not informed whether an escheat was ever taken out, nor can I say any thing certain as to Ruelle’s having made himself a citizen but I am disposed from my knowledge of the man to believe he did acquire the right of citizenship & I am the more induced to think so because the first thing he did almost was to purchase land, he would not have been so unadvised as to neglect the means of securing it.
			 
		  whether Mrs Ruelle the made herself a citizen would then be a question. If it be material to your views of this subject to know whether Ruelle became a citizen I can have the record examined and inform you. I could if desired send copies of the will &c. There being opposition made to the recording
			 the will I should suppose that it would be difficult to set aside that decision. I am not apprised of the strength of testimony besides that of Mr Ratcliffe which may be aduced but as he observed that were a 
                  many persons at the house when he went to write the will it is probable some were privy to the circumstances. This is the sum of the
			 information that have as yet been able to gather on this subject should any other come to my knowledge they shall be communicated.
          
          I cannot doubt that any thing connected with the natural history of our country will be highly interesting to you and that you will receive with pleasure the information of the bones of the Mamouth have been found on the shores of York River. 
                  This
			 discovery was made at Mr Gowin Corbins between the mouths of King & of Queens creek and between high & low water mark.The
			 teeth which I have seen are as perfect as those sent you by Mr Clarke, Two of them were connected in their socket and there was more or less bone connected with all the teeth. The pelvis which I did not see is said to be five across. The place of this deposite tho now covered at high tide it would seem had not
			 been always so for in diging for these bones many roots of trees were discovered. asAs yet all the place werewhere the carcass was suppose’d to ly has not not been explored. The head & tail had been most exposed by the washing of the tide and those parts have as yet only been found. The teeth with the bones attached to them have been lodged in College as I presume the other parts will be as found.
          with the assurance of much esteem and respect your obt. SerBurwell Bassett
        